USCA4 Appeal: 20-7835     Doc: 18        Filed: 05/18/2022   Pg: 1 of 3




                                           UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 20-7835


        DARRELL L. GOSS,

                           Plaintiff - Appellant,

                     v.

        BRYAN P. STIRLING; CHARLES WILLIAMS; THOMAS ROBERTSON;
        ALYSON GLADWELL; STEPHANIE MARSHALL; OFFICER STANLEY
        TERRY; LIEUTENANT CLARISSA JONES; DEBORAH RICHTER; JENNIFER
        FRANKLIN, Mailroom Director; SERGEANT WARREN PEEK; VERDEIA
        HALL, Corporal; CHARLES CROSBY, Officer; CARLOS RIVERA, Officer;
        JUANITA MOSS; WILLIE SMITH; CHAPLAIN NEDENIA PARKER-BARBER;
        CANTEEN MANAGER GEORGIA YELDELL,

                           Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Bruce H. Hendricks, District Judge. (6:18-cv-03245-BHH)


        Submitted: January 12, 2022                                   Decided: May 18, 2022


        Before GREGORY, Chief Judge, and KING and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Darrell L. Goss, Appellant Pro Se. Robert David Garfield, CROWE LAFAVE LLC,
        Columbia, South Carolina; Andrew Lindemann, LINDEMANN & DAVIS, P.A.,
USCA4 Appeal: 20-7835      Doc: 18         Filed: 05/18/2022    Pg: 2 of 3




        Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-7835      Doc: 18         Filed: 05/18/2022     Pg: 3 of 3




        PER CURIAM:

               Darrell L. Goss appeals from the district court’s order adopting the magistrate

        judge’s recommendation and granting summary judgment to several Defendants on his

        claims under the First and Eighth Amendments and dismissing with prejudice the

        remaining Defendants and claims against them under Fed. R. Civ. P. 41(a)(2) in his

        42 U.S.C. § 1983 civil action. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Goss v. Stirling,

        No. 6:18-cv-03245-BHH (D.S.C. Dec. 2, 2020). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3